Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 10, 2018

                                         No. 04-17-00628-CV

                                   IN RE Andrew W. MCADOO

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Marialyn Barnard, Justice (dissent to follow)
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

        On September 28, 2017, relator filed a petition for writ of mandamus and a motion for
temporary relief. The real parties filed a response, to which relator later replied. After
considering the petition, response, and reply, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on April 10, 2018.



                                                         _________________________________
                                                         Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court




1
  This proceeding arises out of Cause No. 2015-CVT-002862-D3, styled KLH and OJH, Individually and as Next
Friend of JPH v. Dr. Andrew McAdoo, pending in the 341st Judicial District Court, Webb County, Texas, the
Honorable Rebecca Ramirez Palomo presiding.